Citation Nr: 1811907	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO. 14-28 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a left foot disability.

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from February 1975 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. Jurisdiction has since been transferred to the RO in Winston-Salem, North Carolina.

In September 2017, the Veteran presented testimony before the undersigned Veterans Law Judge. A transcript of the hearing is of record.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left foot disability was not incurred in and is not otherwise related to active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left foot disability have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board has thoroughly reviewed all the evidence in the Veteran's VA file. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

II. Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of service connection for a left foot disability. The reasons follow.

The Veteran has been diagnosed with pes planus in his left foot, and thus there is evidence of a current disability. However, as to direct service incurrence, the Veteran's claim fails on both the in-service disease or injury and the nexus to service. The service treatment records (STRs) show that the Veteran specifically complained of injuries to his right foot on several occasions in 1975 and 1978, but did not mention any injury to his left foot during service. The Veteran's complaint of injury to his right foot, without mention of complaints regarding his left foot during service, is evidence against a finding that he had a left foot disability in service. In a November 1975 service record, the Veteran complained of crackling between his toes on both feet, and was diagnosed with athlete's foot. The Veteran was prescribed medicine for treatment; however he was not diagnosed with a disability of the left foot at that time.

In a Report of Medical Examination from February 1979, the Veteran was found to have a normal clinical evaluation of his feet, although the examiner did note an abnormal finding related to the Veteran's skin. The fact that the examiner noted an abnormal result for the skin, while noting a normal examination of the feet, is evidence against a finding that the Veteran had a left foot disability in service. In the same report, the Veteran wrote "I am in good health" (in all capital letters) and signed his name. The Board accords high probative value to this statement by the Veteran, as he wrote this record contemporaneously with service. The fact that the Veteran affirmatively stated his good health during a clinical examination, which took place in a time period after his right foot complaints, and included an examination of his feet, tends to weigh against a finding of a left foot disability in service.

As to a nexus to service, during his hearing, the Veteran stated that his left foot disability occurred because of repeated marches while wearing boots in service, and wear and tear from service-related activities. The Veteran, at his hearing, also denied a specific left foot injury during service. The Veteran is not medically trained and is therefore not qualified to competently opine about medical etiology. Although the Veteran claims that his left foot disability is related his service, it is well established that a layperson without medical training is not qualified to render medical opinions regarding the etiology of certain disorders and disabilities. Foot disabilities require specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology. The origin or cause of the Veteran's left foot disability is not a simple question that can be determined based on mere personal observation by a lay person, and the Veteran's lay assertion is not competent to establish a nexus. Although the Veteran contends that an examiner at a VA medical facility stated that his left foot disability is related to service, such statement was not documented in the VA treatment records.  

Furthermore, it was noted in the Veteran's July 2012 VA examination in relation to miscellaneous foot issues (other than flatfoot/pes planus), that an October 2011 VA treatment record showed that the Veteran reported that his foot symptoms had been present for four to five years, which would place the onset of his symptoms in approximately 2006 or 2007. However, at the September 2017 hearing, the Veteran stated that his foot symptoms had been present since service. Therefore, the Veteran's statements that his left foot disability has been ongoing since separation from service are inconsistent with his report to a VA examiner in October 2011 that his symptoms had only been present for four or five years.  The Board finds more credible the Veteran's report to the October 2011 VA examiner regarding the onset of his symptoms, as he made that statement while seeking treatment.

Although the Veteran sought treatment at VA facilities as early as 1996, the weight of the evidence does not show complaints about his left foot until 2011. During his hearing, the Veteran described various methods that he used to treat himself after service; however, the preponderance of the evidence does not support that he sought treatment for his left foot from between separation from service in 1984 and 2011. As mentioned above, when the Veteran did seek treatment, he claimed that the symptoms had only appeared four to five years previous to seeking treatment. When a claimant alleges the onset of disability during service and continuously since the in-service onset, the absence of corroborating evidence in the examination for service discharge or an adjunct medical history questionnaire is a matter for consideration. The fact that the Veteran denied foot symptoms prior to 2006 weighs against a finding of a nexus between the Veteran's left foot disability and service.

The record does not support that the Veteran's left foot disability is related to service. Thus, all of the elements necessary for entitlement to service connection have not been met and the claim must be denied.

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for a left foot disability. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49, 53; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a left foot disability is denied.



REMAND

While further delay is regrettable, additional development is warranted before the Veteran's claim may be decided.

The Veteran has a current diagnosis of PTSD from VA providers based on his reported stressor involving witnessing the violent murder of a fellow service member by another service member. The Veteran's claim has been denied because his stressor has not been verified.

The Veteran served from February 1975 to July 1983 and states that he was stationed at Fort Sill in 1978 at Headquarters and the Headquarters Battery, Fourth Battalion, Fourth Field Artillery. The Veteran alleges that he witnessed an incident where a service member attacked and killed another service member. The Veteran states that both the victim and perpetrator of the attack served the Veteran's unit, and that the attack occurred between October 1978 and December 1978.

Since the Veteran has supplied additional details regarding the incident, his claim must be remanded to corroborate his claimed stressor.

Accordingly, the case is REMANDED for the following action:

1. Please complete efforts to corroborate the Veteran's stressor. If it is not possible to do so, enter a formal finding on a lack of information required to verify stressors outlining all efforts to corroborate the reported stressor. 

The stressor is the murder of a service member by another service member, while the Veteran was stationed at Headquarters and the Headquarters Battery, Fourth Battalion, Fourth Field Artillery, at Fort Sill between October 1978 and December 1978. The Veteran believes that the individuals involved were both at the rank of Private, and that the victim's last name was Foster and the attacker's last name was Fuller. The Veteran states that both individuals were in the same unit as the Veteran.

2. Then, after conducting any other development deemed necessary should the stressor be corroborated, the AOJ should readjudicate the Veteran's claim of entitlement to service connection for PTSD. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


